02-11-056-CV
























COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
NO. 02-11-00056-CV
 
 



Melinda Candanosa


 


APPELLANT




 
V.
 




FEC Euless, L.P., Individually, and d/b/a America's
  Incredible Pizza Company


 


APPELLEE



 
 
----------
 
FROM THE 67th
District Court OF Tarrant COUNTY
----------
 
MEMORANDUM
OPINION[1]
----------
         
On February 10, 2011, Appellant Melinda Candanosa filed a notice of appeal from
the trial court’s judgment, which was signed on January 10, 2011.  On
February 16, 2011, we sent a letter to Appellant stating our concern that we
may be without jurisdiction because Appellant’s notice of appeal was not timely
filed.[2]  We informed Appellant that
unless she, or any party desiring to continue the appeal, filed a response
showing a reasonable explanation for the late filing of the notice of appeal on
or before February 28, 2011, the appeal could be dismissed for want of
jurisdiction.  To date, we have received no response showing any
reasonable explanation for the late filing of the notice of appeal.
         
The January 10, 2011 order of the trial court was a final judgment and
appealable.  Thus, the notice of appeal must have been filed by February
9, 2011, but it was not filed until February 10, 2011.  Because
Appellant’s notice of appeal was untimely, we have no jurisdiction to consider
this appeal.  Accordingly, we dismiss this appeal for want of
jurisdiction.[3]
 
 
PER CURIAM
 
PANEL: 
GABRIEL, J.; LIVINGSTON, C.J.; and DAUPHINOT, J.
 
DELIVERED:  April 7,
2011







[1]See Tex. R. App. P. 47.4.


[2]See Tex. R. App. P. 26.1(a).


[3]See Tex. R. App. P. 42.3(a),
43.2(f).